Attachment to Advisory Action

Applicant's request for entry into AFCP 2.0 is acknowledged, but is denied because the response cannot be reviewed and a search conducted in the limited amount of time authorized for this pilot program. Therefore, the response is being reviewed under pre-pilot practice.

	Applicants’ amendment filed on 6/2/2022 has been fully considered; however, the amendment has not been entered given that it raises new issues and other issues under 35 IU.S.C. 112 (a) that would require further consideration and/or search.
	
	With respect to new issues, claim 7 has been amended to include new limitations, i.e. silica particles consisting of colloidal silica particles. Furthermore, newly added claims 21 and 22 recite subject matter not previously presented at the time of the Final Action, i.e. that the “ink-receptive layer is crosslinked” and that “the ink-receptive layer is crosslinked with a polyfunctional aziridine”. It is the Examiner’s position that these are new issues since these are new limitations and therefore, the amendment would require further consideration and/or search.

	With respect to issues under 35 U.S.C. 112 (a), newly added claim 22 recites that the “ink-receptive layer is crosslinked with a polyfunctional aziridine”.  However, while there is support on Page 8 Lines 19-20 of the Specification as originally filed to recite that the ink-receptive layer is crosslinked with crosslinkers such as polyaziridine comprising two or more aziridine groups, there is no support in the Specification as originally filed to recite that the ink-receptive layer is crosslinked with a polyfunctional aziridine as recited in claim 22.

/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767